REQUESTED BY: Senator Carol McBride Pirsch District No. 10
QUESTION: 1. Whether a "person" who renders emergency care pursuant to Neb.Rev.Stat. § 25-21,186 (Reissue 1985) includes individuals only, or does the term also include organizations?
CONCLUSION: 1. Pursuant to Neb.Rev.Stat. § 49-801 (Reissue 1984), the term "person" in this context includes organizations as well as individuals.
You have asked whether a "person" who renders care pursuant to Section 25-21,186 encompasses both individuals and organizations. Our reading of the pertinent statutes indicates that the term "person" in this statute does indeed include individuals as well as organizations.
Neb.Rev.Stat. § 49-801 (Reissue 1984) defines words and phrases used in statutes. It provides in part:
Unless the context is shown to intend otherwise, words and phrases in statutes of Nebraska hereafter enacted are used in the following sense: (16) Person includes bodies politic and corporate, societies, communities, the public generally, individuals, partnerships, joint stock companies, and associations." (Emphasis added.)
After reviewing Section 25-21,186, we do not find that the context of the statute requires a different interpretation of the term "person" than the general definition provided in Section 49-801.
Sincerely,
ROBERT M. SPIRE Attorney General
Lisa D. Martin-Price Assistant Attorney General